Citation Nr: 0215954	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-02 705	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 19, 1989, 
to July 8, 1991.  He thereafter attended the United States 
Naval Academy until May 1995, and then served as an officer 
in the military until sometime in 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The veteran first entered on active duty on April 19, 
1989, with a four-year service obligation, and was released 
from service on July 8, 1991, for the convenience of the 
Government to attend the United States Naval Academy.  

2.  The veteran attended the United States Naval Academy 
following his release from service until May 1995, and 
thereafter served as an officer in the military from May 31, 
1995, until sometime in 2001.

3.  The veteran has served a total of less than 30 months of 
his initial four-year obligated period of active duty.

4.  The veteran was not discharged or released from his 
initial period of active duty on July 8, 1991, because of a 
service-connected disability, a pre-existing medical 
condition not characterized as a disability, for hardship, 
for the convenience of the Government after completing 30 
months of a four-year enlistment, involuntarily for the 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.

5.  The veteran did not serve in the Selected Reserve 
following his initial period of active duty.

6.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives. 


CONCLUSION OF LAW

The criteria to establish basic eligibility for entitlement 
to educational assistance benefits under Chapter 30, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 
3002, 3011, 3012, 3018A, 3018B (West 1991 & Supp. 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.
 
The Board initially notes that on November 1, 2000, during 
the pendency of the instant appeal, Congress revised the law 
governing, in pertinent part, eligibility for educational 
assistance benefits under Chapter 30.  See Veterans Benefits 
and Health Care Improvement Act of 2000 (Act), Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1826 (2000).  The Board 
notes, however, that while the RO has not considered the 
veteran's claim pursuant to this Act, the Act did not make 
any changes that could affect the outcome of the instant 
claim.  In this regard the Board points out that, as will be 
discussed in detail below, the only period of qualifying 
active duty served by the veteran for the purpose of 
establishing eligibility for education benefits under Chapter 
30, Title 38, United States Code, is that service from April 
19, 1989, to July 8, 1991, for which he was obligated to 
serve four years.  Consequently, consideration of the Act by 
the RO is not necessary, and the Board may proceed in 
adjudicating the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to the veteran's DD Form 214, he served on active 
duty from April 19, 1989, to July 8, 1991 (twenty-six months 
and twenty days), and was discharged to enter the United 
States Naval Academy.  

On file are computerized data printouts from the Department 
of Defense (DOD) which explain that the veteran enlisted in 
April 1989 for an initial term of four years, that his pay 
reduction amount was $1,200, and that he was discharged for 
the convenience of the Government.  The portions of the DOD 
data printouts that describe any Selective Reserve enlistment 
obligation are blank.  The DOD data printouts also indicate 
that the veteran again entered on active duty on May 31, 
1995, following his graduation from the United States Naval 
Academy. 

The veteran argues that he is eligible for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, because he paid the full amount he was required to pay 
for twelve months in service.  He also maintains that he was 
not, in fact, discharged for the convenience of the 
Government, but rather that he was discharged in order to 
attend the United States Naval Academy.  The veteran alleges 
that a military official told him that attending the academy 
would not adversely affect his Chapter 30 education benefits, 
and he argues that he is being unfairly penalized for 
attending the academy.  The veteran indicates that he served 
as an officer following his graduation from the academy, but 
that he resigned his commission sometime in 2001 on account 
of service-connected disabilities, and he explained that he 
believes that he had effectively been on continuous active 
duty since April 1989.  He lastly argues that if he is not 
entitled to full education benefits under Chapter 30, he 
should at least receive a pro-rated share of benefits to 
account for the approximately 27 months he served prior to 
entering the United States Naval Academy.

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West Supp. 2002); 38 C.F.R. § 21.7042(a)(1) 
(2002).  Where the individual's obligated period of active 
duty is three years or more, the individual must serve at 
least three years of continuous active duty in the armed 
forces.  38 U.S.C.A. § 3011(a)(1)(A)(i) (West Supp. 2002).  
In this case, the evidence indicates that the veteran first 
entered on active duty in April 1989, thereby satisfying the 
first prong of 38 U.S.C.A. § 3011.  He has not satisfied the 
second prong, however, as his DD Form 214 and the 
computerized DOD data show that he served less than three 
years of his four-year enlistment period.

The Board acknowledges the veteran's contention that his 
attendance at the United States Naval Academy following his 
release from service in July 1991, as well as his service as 
a commissioned officer from May 1995 to 2001, constitutes 
active duty for the purposes of establishing entitlement to 
education benefits under Chapter 30, Title 38, United States 
Code.  The Board points out, however, that the term "active 
duty" does not include any period during which an individual 
served as a cadet or midshipman at one of the service 
academies.  38 U.S.C.A. § 3002(6) (West Supp. 2002).  
Moreover, applicable law provides that an individual who 
after December 31, 1976, receives a commission as an officer 
in the Armed Forces upon graduation from the United States 
Naval Academy is not eligible for educational assistance 
under Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§ 3011(c)(2) (West Supp. 2002).  Consequently, neither the 
veteran's attendance at the United States Naval Academy nor 
his service as a commissioned officer from 1995 until 2001 
can be considered as active duty for the purpose of 
satisfying the veteran's obligation to serve at least three 
years of his initial four-year service obligation.  The 
veteran has not alleged any other period of qualifying 
service.

The Board notes that where an individual does not qualify for 
Chapter 30 benefits under the aforementioned provisions, that 
individual may nevertheless be entitled if he was discharged 
or released from active duty for a service-connected 
disability, for a non-service-connected pre-existing medical 
condition, for hardship, for a physical or mental condition 
that was not characterized as a disability and did not result 
from the individual's own willful misconduct but did 
interfere with the individual's performance of duty, for the 
convenience of the Government after serving 30 months of a 
three-year enlistment, or involuntarily for the convenience 
of the Government as a result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii) (West Supp. 2002).  Again, the 
evidence does not satisfy the aforementioned criteria as the 
DD Form 214 notes that the veteran was discharged honorably 
from service to enter the United States Naval Academy, which 
the DOD printout explains constitutes a release for the 
convenience of the Government.  As noted previously, the 
veteran enlisted for a four-year period of service, but 
served only twenty-six months and twenty days before being 
released from service in July 1991.  While the veteran 
disputes the characterization of his release from service, he 
notably does not allege, nor is there any indication, that he 
was released from service involuntarily or voluntarily 
through separation incentives, or on account of any medical 
condition or for hardship.  Moreover, as discussed 
previously, the veteran's attendance at the academy and his 
subsequent service as a commissioned officer are not counted 
toward the satisfaction of his service obligation.  The Board 
notes in passing that while the veteran contends that he 
resigned his commission in 2001 on account of service-
connected disabilities, he nevertheless has not suggested 
that he was released from service on July 8, 1991, because of 
any medical condition.

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A), as he did not serve at least three years of 
continuous active service, or was discharged for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  Rather, 
he was discharged for the convenience of the Government after 
serving only twenty-six months and twenty days of a four-year 
enlistment.

An individual like the veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
he served at least four continuous years of service in the 
Selected Reserve, beginning within one year of completion of 
the service on active duty described above.  38 U.S.C.A. § 
3012(a)(1)(A) (West Supp. 2002).  In this case, the veteran 
entered the United States Naval Academy upon his release from 
service in July 1991, and not the Selected Reserve.  
Moreover, upon graduating from the academy, he served as an 
officer in the active service.  The veteran has not alleged, 
nor does the record show, that he was ever transferred to the 
Selected Reserve at any time following his release from duty 
on July 8, 1991.  Therefore, his eligibility may not be 
established under these statutory and regulatory provisions.

The Board notes that an individual who was separated 
involuntarily or pursuant to separation incentives may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A, 
3018B (West 1991 & Supp. 2002) and 38 C.F.R. § 21.7045 
(2002), provided certain criteria are met.  Again, however, 
the veteran does not meet these criteria as he separated 
voluntarily in July 1991 and not pursuant to voluntary 
separation incentives.

The Board is cognizant that the veteran may have been 
misinformed by military personnel regarding his eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

Finally, the Board acknowledges the veteran's request for a 
pro-rated share of Chapter 30 benefits based on the 
contributions he did make in service.  The governing laws and 
regulations do not permit the receipt of Chapter 30 benefits 
on a pro-rated basis.  See generally OPM v. Richmond, 496 
U.S. 414, 424 (1990) (holding that the payments of money from 
the Federal Treasury are limited to those authorized by 
statute).

The Board recognizes that the veteran believes that he is 
being penalized for attending the United States Naval 
Academy.  As should be apparent from the above discussion, 
however, it is not his attendance at the United States Naval 
Academy per se which precludes his eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  Rather, he simply does not meet the 
eligibility requirements for such benefits as established by 
Congress.

The legal criteria governing basic eligibility requirements 
for educational assistance benefits under Chapter 30, Title 
38, United States Code are clear and specific, and the Board 
is bound by them.  Based on the foregoing, the Board finds 
that the veteran has failed to establish that he is eligible 
for such benefits.  As the law in this case is dispositive, 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

